Citation Nr: 0935089	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-21 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970 and from March 1972 to January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO 
in St. Petersburg, Florida. 

Further review of the claims folder indicates that the 
Veteran's service-connected diabetes was previously 
characterized as diabetes mellitus, type II, with peripheral 
neuropathy of the right lower extremity.  By the currently-
appealed September 2005 rating action, however, the Cleveland 
RO also granted service connection for status post right 
below-the-knee amputation (100 percent from January 2005 and 
40 percent from August 2005).  

The statement of the case (SOC) subsequently issued in July 
2006, as well as the supplemental statement of the case 
(SSOC) furnished in July 2008, redefined the Veteran's 
service-connected diabetes as simply diabetes mellitus, 
type II.  The Board agrees with this recharacterization of 
this disorder and has redefined the Veteran's service-
connected diabetes accordingly.  


FINDING OF FACT

Diabetes mellitus, type II, is manifested by insulin and a 
restricted diet but not by regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.119, Diagnostic 
Code (DC) 7913, (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

According to the applicable criteria, a rating of 20 percent 
for diabetes mellitus requires evidence of the need for 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  The next-higher evaluation of 40 
percent requires evidence of the need for insulin, a 
restricted diet, and the regulation of activities.  38 C.F.R. 
§ 4.119, DC 7913 (2008).  In this case, the Board finds that 
the evidence of record does not support the next-higher 
rating.  

In May 2008, the Veteran underwent a pertinent VA 
examination.  In the report of the evaluation, the examiner 
noted that the Veteran took insulin for diabetes.  Although 
he had been placed on a restricted diet, he admitted that he 
was noncompliant.  Indeed, at a prior VA outpatient treatment 
session conducted in December 2000, he reported eating two 
meals per day and eating out for most of those meals.  In 
particular, he stated that he ate breakfast at McDonald's 
daily and that supper was "usually Chinese buffet or Mexican 
food."  He stated that he walked on a treadmill at home for 
10 minutes per day.

Also at the May 2008 VA diabetes mellitus examination, the 
Veteran denied any doctor-prescribed bedrest or 
incapacitation in the past 12 months or, in fact, any 
restricted activities since his right below-the-knee 
amputation and fitting for a right lower extremity prosthesis 
in January 2005.  He reported being independent in his 
activities of daily living and, in this regard, noted having 
driven himself to the examination.  He denied having any 
impediment to enjoying his retirement.  In relevant part, the 
examiner diagnosed diabetes mellitus with the need for 
medical therapy.  

Further review of the claims folder indicates that the 
Veteran receives periodic outpatient treatment for his 
diabetes.  Importantly, however, the records of such medical 
care support, and in no way contradict, the findings shown at 
the May 2008 VA diabetes mellitus examination.  

Thus, as this evidence illustrates, the Veteran's diabetes 
mellitus requires insulin and a restricted diet.  However, 
regulation of activities has not been shown.  Based on this 
evidentiary posture, the Board concludes that the next-higher 
rating of 40 percent for the service-connected diabetes 
mellitus is not warranted.    

In reaching this conclusion, the Board has also considered 
the Veteran's assertions that his diabetic pathology has 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

Here, the Veteran has, in essence, reported being restricted 
in his activities as a result of his diabetes.  In this 
regard, the Board acknowledges that he is competent to report 
symptoms because such actions require only personal knowledge 
and his symptomatology comes to him through his senses.  
Layno, 6 Vet. App. at 470.  He is not, however, competent to 
identify a specific level of disability (e.g., as with his 
diabetes)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's diabetes-has been provided by the medical 
personnel who have examined and/or treated him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  As such, 
the Board finds these records to be more probative than the 
Veteran's subjective complaints of increased diabetic 
symptomatology.    

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating higher than that currently-assigned for any portion 
of the appeal period.  There is no doubt to be otherwise 
resolved.  As such, the appeal is denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's diabetes mellitus has 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  
Indeed, according to evidence of record, he has received only 
occasional outpatient treatment-and no inpatient medical 
care-for this disorder during the current appeal.  

The Board acknowledges that the Veteran is retired.  At the 
May 2008 VA diabetes mellitus examination, however, he denied 
having any impediment to enjoying his retirement.  In fact, 
he reported being independent in his activities of daily 
living and, in this regard, noted having driven himself to 
the examination.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's diabetes mellitus 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
referral is not warranted at any time during the current 
appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in January 2006 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the increased rating claim on 
appeal and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the increased rating claim was readjudicated in 
July 2006 (when an SOC was issued) and later in July 2008 
(when an SSOC was furnished).  Consequently, the Board finds 
that the duty to notify has been satisfied.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

Any deemed failure to provide notice of the type of 
information and evidence necessary to assign an effective 
date is found to be harmless error in the present appeal 
because, as has been discussed herein, the Board finds that 
the evidence of record does not support an increased rating.  
As no increased rating is being awarded, no effective date 
will be assigned.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
as well as copies of both VA and private medical records used 
in support of a Social Security Administration decision.  
Further, the Veteran was given the opportunity to testify 
before VA personnel but declined to do so.  

In addition, a pertinent VA examination was conducted in May 
2008.  The Board further finds that this examination is 
adequate for evaluation purposes.  Specifically, the VA 
examiner reviewed the medical records, interviewed the 
Veteran, and conducted an examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that she misstated any 
relevant fact.  Therefore, the Board finds that available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this increased rating 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the issue on appeal that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


